250 S.W.3d 422 (2008)
Lisa KLINE, individually and as Natural Mother of Alexandria D. Kline, deceased, Plaintiff/Appellant,
v.
GENERAL MOTORS CORPORATION, et al., Defendants/Respondents.
No. ED 89839.
Missouri Court of Appeals, Eastern District, Division Three.
March 18, 2008.
Motion for Rehearing and/or Transfer Denied April 21, 2008.
Application for Transfer Denied May 20, 2008.
*423 Robert Landgon, Lexington, MO, Michael W. Blanton, Kansas City, MO, for appellant.
Michael E. Bub, St. Louis, MO, Michael P. Cooney, Brittany M. Schultz, Dykema Gossett, Detroit, MI, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2008.

ORDER
PER CURIAM.
Lisa Kline appeals the judgment in favor of General Motors Corporation on her wrongful death claim. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).